SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- NET Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF): 00.108.786/0001-65 Company Registry (NIRE): 35.300.177.240 Publicly-Held Company Rua Verbo Divino nº 1,356 - 1º andar, São Paulo-SP EXTRAORDINARY SHAREHOLDERS MEETING CALL NOTICE The shareholders of NET SERVIÇOS DE COMUNICAÇÃO S.A. (Company) are hereby invited to the Extraordinary Shareholders Meeting (ESM) to be held on November 30, 2010 at 11:00 a.m. at the Companys headquarters located at Rua Verbo Divino, nº 1, andar, in the city and state of São Paulo, to resolve on the following AGENDA : - Merger of its subsidiaries NET BAURU LTDA., NET BELO HORIZONTE LTDA., NET CAMPINAS LTDA., NET GOIÂNIA LTDA., NET PARANÁ COMUNICAÇÕES LTDA., NET RIBEIRÃO PRETO LTDA. and NET SOROCABA LTDA. All the documents related to the agenda of the ESM are available to shareholders at the Companys headquarters, its Investor Relations website ( http://ri.netservicos.com.br ) and the website of the Securities and Exchange Commission of Brazil - CVM ( www.cvm.gov.br ). Holders of shares held in custody by the stock exchange, who wish to participate in the ESM must submit a statement of their shareholding issued by the custody agent, by November 26, 2010. Shareholders wishing to be represented by proxy at the ESM must follow the provisions of Article 126 of Law 6,404/76. São Paulo - SP, November 12, 2010 Jorge Luiz de Barros Nóbrega  Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 12, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
